J-S09035-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RYAN JEFFREY ROBINSON                      :
                                               :
                       Appellant               :   No. 872 EDA 2021

         Appeal from the Judgment of Sentence Entered April 20, 2021
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0006495-2016


BEFORE:      LAZARUS, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                          FILED MARCH 28, 2022

        Appellant Ryan Jeffrey Robinson appeals from the judgment of sentence

entered by the Court of Common Pleas of Delaware County following the

revocation of his probation. Appellant challenges the discretionary aspects of

his sentence. After careful review, we affirm.

        On January 19, 2017, Appellant entered a negotiated guilty plea to

burglary, conspiracy to commit burglary, and resisting arrest in exchange for

the Commonwealth’s agreement to withdraw a charge of aggravated assault.1

The trial court sentenced Appellant two concurrent terms of 12-36 months’

imprisonment followed by 24 months’ probation on the burglary and

conspiracy charges. In addition, the trial court imposed a term of 24 months’

probation for the resisting arrest charge to run concurrently with the probation
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   18 Pa.C.S.A. §§ 3502, 903, and 5104, respectively.
J-S09035-22



sentences for the burglary and conspiracy charges. Appellant was required to

pay restitution to the victim and complete treatment for his opiate addiction.

        On May 17, 2017, the trial court submitted a request for Appellant’s

probationary term to be supervised by the Pennsylvania Board of Probation

and Parole (PBPP).         On June 28, 2017, Appellant was accepted for state

supervision by the PBPP as a “special probation” case. See Pa.Code § 65.1.

Appellant served his maximum state prison sentence on September 9, 2019

and began serving his special probationary tail portion of his sentence.

        Thereafter, on January 28, 2020, Appellant was arrested for receiving

stolen property and resisting arrest in Wilmington, Delaware.           During this

same month, on January 15, 2020 and January 31, 2020, Appellant failed two

drug      tests,   which     showed       positive   results   for   amphetamines,

methamphetamines, and marijuana.

        PBPP detained Appellant on these charges and recommended that a

probation violation hearing be scheduled with regard to the new charges as

well as technical violations.2 On February 20, 2020, after a Gagnon I hearing,
____________________________________________


2   With respect to cases involving special probation or parole, the PBPP

        may, during the probation or parole period, in case of violation of
        the conditions of probation or parole, detain the special
        probationer or parolee in a county prison and make a
        recommendation to the court, which may result in the revocation
        of probation or parole and commitment to a penal or correctional
        institution to serve a sentence in the case of probation or the
        remainder of the sentence in the case of parole.

37 Pa.Code § 65.3.


                                           -2-
J-S09035-22



the lower court ordered that Appellant submit to a drug and alcohol

evaluation.3 On March 3, 2020, Appellant was placed in Intensive Outpatient

Drug and Alcohol Treatment.

        On June 22, 2020, Appellant was arrested in Erie County and charged

with possession of marijuana, driving an unregistered vehicle, and other

charges.     On July 17, 2020, the lower court ordered another drug and alcohol

evaluation. At the July 28, 2020 Gagnon I hearing, Appellant was placed on

house arrest at his father’s home.

        On August 9, 2020, Appellant was arrested in Erie County and charged

with Driving Under the Influence (DUI).          Appellant subsequently fled to

Nebraska, where he was eventually arrested on an outstanding warrant and

extradited back to Pennsylvania.

        On April 20, 2021, the lower court held a Gagnon II hearing in which

it revoked Appellant’s probation and resentenced Appellant on the 2017

convictions as follows: 15-30 months’ imprisonment for the burglary charge


____________________________________________


3   Probation revocation hearings are conducted in the following manner:

        When a parolee or probationer is detained pending a revocation
        hearing, due process requires a determination at a pre-revocation
        hearing, a Gagnon I hearing, that probable cause exists to
        believe that a violation has been committed. Where a finding of
        probable cause is made, a second, more comprehensive hearing,
        a Gagnon II hearing, is required before a final revocation decision
        can be made.

Commonwealth v. Sims, 770 A.2d 346, 349 (Pa.Super. 2001) (citations
omitted). See Gagnon v. Scarpelli, 411 U.S. 778 (1973).


                                           -3-
J-S09035-22



to be followed by two years’ probation for the conspiracy charge as well as a

concurrent term of two years’ probation for the resisting arrest charge. The

trial court also ordered Appellant to complete treatment for his drug addiction

and mental health issues during his term of incarceration.

       On April 23, 2021, Appellant filed a timely post-sentence motion seeking

to modify his sentence.        Before the lower court could rule on the motion,

Appellant filed a notice of appeal on April 26, 2021.4 Appellant complied with

the trial court’s direction to file a concise statement of errors complained of

on appeal pursuant to Pa.R.A.P. 1925(b).

       Appellant lists the following issues for our review on appeal:

       Whether the trial court erred as a matter of law and violated the
       discretionary aspects of sentencing when it imposed a manifestly
       excessive and reasonable sentence, inasmuch as the trial court
       did not state adequate grounds for imposing such a sentence,
       such a sentence lacked sufficient support in the record and such
       sentence failed to give individualized consideration to Appellant’s
       personal history and background, and was in excess of what was
       necessary to address the gravity of the offense, the protection of
       the community, and Appellant’s rehabilitative needs?

Appellant’s Brief, at 2.

       Appellant’s arguments challenge the discretionary aspects of his

sentence. In an appeal from a revocation sentencing, “we may review the

validity of the revocation proceedings, as well as the legality and discretionary

____________________________________________


4 When a defendant is resentenced after probation revocation, the defendant
has thirty days from the date of sentencing to file a notice of appeal,
regardless of whether he files post-sentence motions. Pa.R.Crim.P.
708(E); Commonwealth v. Burks, 102 A.3d 497, 500 (Pa.Super. 2014).


                                           -4-
J-S09035-22



aspects of any new sentence imposed. Commonwealth v. Banks, 198 A.3d

391, 398 (Pa.Super. 2018) (citing Commonwealth v. Cartrette, 83 A.3d

1030, 1033-34 (Pa.Super. 2013) (en banc)).

      The following principles apply to our consideration of Appellant's

challenges to the discretionary aspects of his sentence:

      Challenges to the discretionary aspects of sentencing do not
      entitle an appellant to an appeal as of right. Prior to reaching the
      merits of a discretionary sentencing issue[, w]e conduct a four-
      part analysis to determine: (1) whether appellant has filed a
      timely notice of appeal, see Pa.R.A.P. 902 and 903; (2) whether
      the issue was properly preserved at sentencing or in a motion to
      reconsider and modify sentence, see Pa.R.Crim.P. 720; (3)
      whether appellant's brief has a fatal defect, Pa.R.A.P. 2119(f); and
      (4) whether there is a substantial question that the sentence
      appealed from is not appropriate under the Sentencing Code, 42
      Pa.C.S.A. § 9781(b).

                                      ***
      The determination of what constitutes a substantial question must
      be evaluated on a case-by-case basis. A substantial question
      exists only when the appellant advances a colorable argument
      that the sentencing judge's actions were either: (1) inconsistent
      with a specific provision of the Sentencing Code; or (2) contrary
      to the fundamental norms which underlie the sentencing process.

Commonwealth v. Manivannan, 186 A.3d 472, 489 (Pa.Super. 2018)

(quotation marks, some citations, and emphasis omitted).

      In this case, Appellant timely filed a notice of appeal, but failed to

preserve two of his issues by raising them before the trial court. Our rules of

appellate procedure provide that “[i]ssues not raised in the trial court are

waived and cannot be raised for the first time on appeal.” Pa.R.A.P. 302(a).

Specifically, “[o]bjections to the discretionary aspects of a sentence are



                                     -5-
J-S09035-22



generally waived if they are not raised at the sentencing hearing or in a motion

to modify the sentence imposed.      Commonwealth v. Bradley, 237 A.3d

1131, 1138 (Pa.Super. 2020) (citing Commonwealth v. Mann, 820 A.2d

788, 794 (Pa. Super. 2003)). Moreover, “for any claim that was required to

be preserved, this Court cannot review a legal theory in support of that claim

unless that particular legal theory was presented to the trial court.”

Commonwealth v. Rush, 959 A.2d 945, 949 (Pa.Super. 2008).

      Appellant did not assert at sentencing or in his post-sentence motion

that the trial court failed to specify its reasons for imposing its sentence or

that his sentence was in excess of what was necessary to address the gravity

of the offense, the protection of the community, and Appellant’s rehabilitative

needs. As such, we find these claims have been waived.

      Appellant did assert in his post-sentence motion that his sentence “was

unreasonable and excessive” as the lower court failed to “adequately consider

[Appellant’s] age, family history, education, employment history, and

addiction issues when fashioning the sentence.” Post-sentence motion,

4/23/21, at 2.

      This Court has held that:

      a claim of inadequate consideration of mitigating factors does not
      raise a substantial question for our review. However, prior
      decisions from this Court involving whether a substantial question
      has been raised by claims that the sentencing court “failed to
      consider” or “failed to adequately consider” sentencing factors has
      been less than a model of clarity and consistency....




                                     -6-
J-S09035-22


        This Court has ... held that an excessive sentence claim — in
        conjunction with an assertion that the court failed to consider
        mitigating factors—raises a substantial question.

Commonwealth v. Caldwell, 17 A.3d 763, 769–70 (Pa.Super. 2015) (en

banc)    (internal   quotation     marks       and   citations   omitted).     But   see

Commonwealth v. Disalvo, 70 A.3d 900, 903 (Pa. Super. 2013) (“[T]his

Court has held on numerous occasions that a claim of inadequate

consideration of mitigating factors does not raise a substantial question for

our review” (citation omitted)); Commonwealth v. Zirkle, 107 A.3d 127,

133 (Pa. Super. 2014) (“[W]e have held that a claim that a court did not weigh

the factors as an appellant wishes does not raise a substantial question”).

        In this case, Appellant claims the sentencing court did not adequately

consider certain mitigating factors. Appellant is challenging the weight the

lower court gave the factors, not its failure to consider the factors. Thus, we

find Appellant has not raised as substantial question for review.

        Even if we were to consider the merits of Appellant’s argument, we

would conclude that the lower court did not abuse its discretion in imposing

Appellant’s sentence upon the revocation of his probation.5                  If anything,


____________________________________________


5  Pursuant to Section 9771(b) of the Judicial Code, upon revocation of
probation, “the sentencing alternatives available to the court shall be the same
as were available at the time of initial sentencing.” 42 Pa.C.S.A. § 9771(b),
Upon a violation of probation, a court may impose a sentence of total
confinement if it finds that “(1) the defendant has been convicted of another
crime; or (2) the conduct of the defendant indicates that it is likely that he
will commit another crime if he is not imprisoned; or (3) such a sentence is
essential to vindicate the authority of the court.” 42 Pa.C.S.A. § 9771(c).


                                           -7-
J-S09035-22



Appellant received remarkable leniency from the lower court throughout his

criminal odyssey.

      At the Gagnon II hearing on April 20, 2022 at which Appellant

stipulated to the violation of his probation, the lower court concurred with the

recommendation of the Pennsylvania Board of Probation and Parole (PBPP)

agent that Appellant should receive drug and alcohol treatment while serving

a term of incarceration. The lower court judge acknowledged that he found it

”troubling” that he had made the same recommendation of treatment for

opioid addiction upon sentencing Appellant in 2017 and recognized that

Appellant had not sought to address his long-term substance abuse issues and

still struggled with drug addiction. Notes of Testimony (N.T.), 4/20/21, at 4.

The court was familiar with Appellant’s personal history and background since

it had presided over his case since the original 2017 sentencing.

      When the court inquired further as to why Appellant had not completed

court-ordered treatment, the court recognized that Appellant had been given

multiple chances to complete inpatient drug treatment and failed to do so. In

addition, the court considered that while on probation, Appellant had multiple

arrests for drug-related offenses including DUI and drug possession charges

and also had various technical probation violations. Further, the court noted

that Appellant had absconded to Nebraska where he was again arrested, taken

into custody, and extradited back to Pennsylvania.

      The revocation court judge spoke directly to Appellant about his concern

in light of Appellant’s failure to complete treatment, his repeated violations,

                                     -8-
J-S09035-22



and his decision to abscond to Nebraska. The court recognized Appellant had

a “serious problem” with drugs which he had not addressed.          In finding

Appellant in violation of his probation and sentencing him to a term of

imprisonment, the court indicated that it would recommend Appellant receive

treatment for his substance abuse issues and his mental health in prison to

increase his likelihood of success in completing these programs in a controlled

environment. Id. at 6-7.

      When Appellant claimed he had no assistance in seeking help in

rehabilitation, the court told Appellant that he “need[ed] to start asking for

the help” and advised Appellant that he would not be able to “do it alone.”

Id. The lower court judge indicated that his “door is always open. You could

have come back in here to court, and I could have directed you to the right

people, or made the phone calls necessary for you.” Id. at 7-8.

      We agree with the revocation court’s conclusion that its sentence of

incarceration with treatment for Appellant’s substance abuse issues and

mental health concerns was necessary to hold him “accountable for his

multiple violations of probation while also providing treatment help, which he

will not seek if left to his own accord.” Lower Court Opinion, 7/20/22, at 5.

As such, we find that the lower court properly exercised its discretion in

imposing its sentence upon the revocation of Appellant’s probation.

      Judgment of sentence affirmed.




                                     -9-
J-S09035-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/28/2022




                          - 10 -